Appeal from an order of the County Court, Kings County, denying, after a hearing, appellant’s motion, in the nature of a writ of error coram netbis, to vacate a judgment of said court, rendered on April 30, 1951, convicting him on his plea of guilty of attempted grand larceny in the second degree, as a second felony offender, and to resentence him as a first offender, *674Appellant was born June 23, 1927. On February 14, 1946, when under nineteen years of age, appellant was convicted of the crime of forgery, on his plea of guilty, in a Federal court, and was sentenced to one year’s imprisonment, execution of which was suspended. Although special statutory provisions concerning youthful offenders were in effect in this State on February 14, 1946 (Code Grim. Pro., §§ 913-e to 913-r, inclusive), Federal statutes on that subject had not yet been enacted. (U. S. Code, tit. 18, chs. 402, 403, eff., respectively, on September 30, 1950, and June 25, 1948.) Appellant claims that by reason of his age at the time of his conviction in the Federal court and the suspension of the execution of the sentence there imposed, he is entitled to be considered as a youthful offender on that occasion, so that, under section '913-n of the Code of Criminal Procedure, said offense did not constitute a felony conviction. Order affirmed. No opinion. Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ., concur.